—Determination unanimously confirmed, without costs. Denman, J., not participating. Memorandum: Petitioner appeals in an article 78 proceeding the determination of the State Commissioner of Social Services, after a "fair hearing”, which held that petitioner was not entitled to a security deposit under 18 NYCRR 352.6. Since petitioner failed to establish his prima facie eligibility for a security deposit, the agency was not required to produce substantial evidence in support of its denial (Lavine v Milne, 424 US 577). Petitioner neither "verified by specific medical diagnosis” his illness (18 NYCRR 352.6 [a] [1] [ii], [b]) nor moved "to a less expensive rental property” (18 NYCRR 352.6 [a] [1] [i]) to qualify him for a security deposit. Moreover, in "the judgment of a social services official” housing accommodations not requiring security deposits were not "insufficient to properly accommodate recipients of public assistance in need of housing” (Social Services Law, § 143-c, subd 3; 18 NYCRR 352.6 [b] [3]). The agency, properly denied petitioner’s application. (Article 78 proceeding
transferred by order of Cattaraugus Supreme Court.) Present—Cardamone, J. P., Simons, Hancock, Jr., Denman and Schnepp, JJ.